United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40820
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARMANDO TREVINO-SALAZAR,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:05-CR-1007-ALL
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Armando Trevino-Salazar appeals his sentence following his

guilty-plea conviction for possession with intent to distribute

more than 50 grams of methamphetamine and more than 5 kilograms

of cocaine.    He argues that the district court clearly erred in

denying him a minor-role adjustment to his offense level under

U.S.S.G. § 3B1.2.   Trevino-Salazar argues that he was a mere

courier who was substantially less culpable than other

participants in the offense.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40820
                                -2-

     We review the district court’s application of the Sentencing

Guidelines de novo and review factual findings for clear error.

See United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005);

United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.),

cert. denied, 126 S. Ct. 268 (2005).   Pursuant to § 3B1.2, a

district court may decrease a defendant’s offense level by two

levels if the defendant was a minor participant.    An adjustment

for a minor role applies to a defendant “who is less culpable

than most other participants, but whose role could not be

described as minimal.”   § 3B1.2, cmt. n.5.   The district court

did not clearly err in denying Trevino-Salazar a minor-role

adjustment.   See United States v. Atanda, 60 F.3d 196, 199 (5th

Cir. 1995).

     AFFIRMED.